Interim Decision #2537

MATTER OF VARAGIANIS
In Deportation Proceedings
A-8207711

Decided by Board October 15, 1976
Respondent was convicted upon a plea of guilty of unlawful possession of marihuana in
violation of section 318–B:26 of the New Hampshire Revised Statutes Annotated for
which he was sentenced to six months' imprisonment. Sentence was suspended and he
was placed on probation for two years. Notwithstanding a subsequent order of the court
annulling the record of conviction and sentence under New Hampshire law, the conviction still stands for various state purposes and, therefore, is a conviction within the
meaning of section 241(a)(11) of the Immigration and Nationality Act, as amended.
CHARGE:
Order: Act of 1952—Section 241(a)(11) [8 U.S.C. 1251(a)(11)1—Convicted for violation of
a law relating to marihuana
ON BEHAT ,F AF RFAPATITMMT.

Jahn A Pino, P.squir.

Samuel Bonaccorso, Esquire
Pino, Busconi & Bonaccorso
Three Center Plaza
Boston, Massachusetts 021.08

In a decision dated February 6, 1976, the immigration judge found the
respondent deportable as charged, and ordered him deported. The

respondent has appealed from that decision. In his appeal brief, counsel
requests that we remand the record to the immigration judge for consideration of the application of section 212(c) of the Immigration and
Nationality Act to the facts of this case. We shall treat that request as a
motion to reopen the proceedings in order to allow the respondent to
apply for advance permission to return to an unrelinquished domicile
under section 212(c) of the Act. The motion to reopen will be granted
and the record will be remanded to the immigration judge for appropriate proceedings.
The respondent is a 26-year-old married male alien who is a native
and citizen of Greece. He was admitted to the United States as a
permanent resident alien on or about December 26, 1951.
The Order to Show Cause alleged that on February 4, 1974, the
respondent was convicted in Rockingham County Superior Court, State
48

Interim Decision #2537
of New Hampshire, of the possession of marihuana (a controlled drug) in
violation of section 318-B:26 of the New Hampshire Revised Statutes
Annotated. He was charged under section 241(a)(11) of the Immigration
and Nationality Act.
Under section 241(a)(11) of the Act, an alien in the United States is
deportable if, at any time after entry, he has been convicted of a

violation of, or a conspiracy to violate , any law or regulation relating to
the illicit possession of or traffic in narcotic drugs or marihuana.
At his hearing, the respondent through counsel admitted to the facthat on February 4, 1974, the respondent pleaded to and was found
guilty of the crime of unlawful possession of marihuana (in violation of
record of conviction and sentence was "annulled" by a court in New
Hampshire, and, therefore, that conviction cannot be a basis for deportability under section 241(a)(11) of the Act.
Certified copies of respondent's true bill and abstract of conviction,
sentence and order of probation are of record. These documents reveal
that on February 4, 1974 the respondent pleaded to and was found
guilty of the crime of unlawful possession of marijuana (in violation of
section 318-B:26 of the New Hampshire Revised Statutes Annotated).
He was sentenced to the Rocidnghann County House of Correction for
six months; that sentence was suspended. Respondent was placed on
probation for a term of two years. It was noted on the court record that
respondent's offense was disposed of as a misdemeanor. Also of record is
a copy of an order of the Rockingham County Superior Court dated
February 5, 1975, which annulled the respondent's record of conviction
and sentence; and a copy of a document issued by the New Hampshire
Department of Probation on February 5, 1975, which petitioned and
consented to the termination of respondent's period of probation.
Counsel contended at the hearing that in view of the annulment of
respondent's record of conviction and sentence by the State court, the
respondent is no longer subject to deportation under section 241(a)(11)
of the Act.
In cases involving narcotics and marihuana violators not convicted
under the Federal Youth Corrections Act or its state equivalent, we
have limited our inquiry to the issue of whether a conviction existed.
See Matter of Robinson, Interim Decision 2351 (BIA 1975); Matter of

Wong, 12 I. & N. Dec. 721 (BIA 1968); Matter of A

F , 8I. & N. Dec.
429 (BIA, A.G. 1959).
We have consistently found for immigration purposes, that a conviction exists when the following elements are present: (1) there has been a
judicial finding of guilt; (2) the court takes action which removes the
case from the category of those which are (actually or in theory) pending
—

—

for consideration by the court the court orders the defendant fined, or
inc arcerated or the court suspends sentence; (3) the action of the court is
—

49

Interim Decision #2537
considered a conviction by the State for at least some purpose. Matter of
10 I. & N. Dec. 401 (BIA 1963); Matter of L—R—, 8 I. &
N. Dec. 269 (BIA 1959).
Under section 651:5 (Disposition of Certain Records) of the New
Hampshire Revised Statutes Annotated, persons who have been convicted of a crime and who meet specified conditions may apply to the
court in which their original sentence was entered for an order to annul
the record of conviction and sentence. The statute was intended to
reward a person for good behavior following a conviction and to assist in
the rehabilitation of that person. The effect of an annulment order under
New Hampshire law is expressed as follows:
Pikkarainen,

Upon entry of the order, the applicant shall be treated in all respects as if he had never
been convicted and sentenced, except that upon conviction of any crime committed after
the order of annulment has been entered, the prior conviction may be considered by the
court in determining the sentence to be imposed.

The statute further indicates that:
Nothing in this section shall affect any right of the applicant to appeal from his
conviction or sentence or to rely on it in bar of any subsequent proceedings for the same
offcnoc.

The record of conviction reveals that the respondent plead guilty to
and was found guilty of the charge of unlawful possession of marihuana
ha New Hampshire. The trial court imposed a six -month sentence, but

suspended the execution of that sentence and placed the respondent on
probation. It does not appear from the record that respondent appealed
from that decision. It is clear that under New Hampshire law, notwithstanding an existing court order annulling a record of conviction
and sentence, the conviction still stands for various state purposes. Cf.
klatter of Rehman, Interim Decision 2448 (BIA 1975). We therefore
conclude that the post-conviction annulment order did not have the
effect of vacating respondent's conviction. Counsel has not shown that
the respondent is no longer subject to deportation. We are satisfied that
the record of the criminal proceedings brought against the respondent

establishes that he was convicted within the meaning of section
2-41(a)(11) of the Act and that the deportability of the respondent has
b een established by clear, convincing and unequivocal evidence.
We find that the respondent has a record of lawful permanent resid ence dating back to December 26, 1951. His deportability resulted
from a conviction of a marihuana violation. The record shows no evidence
tEnat he departed the United States following his conviction.
Although the respondent did not apply for relief under s ection 212(c)
od the Act at the hearing, he seeks that relief on appeal. In Francis v.
IWS, 522 F_2d 268 (2

Cir_ 1976), the United States Court

oF Appeals for

the Second Circuit concluded that it is a denial of equal protection to
50

interim vecistuli.

4iJC I

preclude aliens who had not departed from the United States from being
granted relief under section 212(c) of the Act, while treating aliens who
had so departed as statutorily eligible for such relief. In Matter of
Silva-Ovalle, Interim Decision 2532 (BIA, September 10, 1976), we
followed Francis v. INS, supra, and withdrew from prior decisions,
taking a contrary position. In Silva-Ovalle, supra, we stated that:
Under the provisions of section 212(c) of the Act, a waiver of the ground of inadmissibility may be granted to a permanent resident alien in a deportation proceeding regardless
of whether he departs the United States following the act or acts which render him
deportable . . .
is our position that no distinction shall be made between permanent resident aliens who temporarily proceed abroad and nondeparting permanent

resident aliens.

In light of the foregoing opinion, we conclude that the hearing in this
matter should be reopened in order to adjudicate the issue of whether
the respondent qualifies for relief under section 212(c) of the Act. The
respondent should be given the opportunity to file an Application for
Advance Permission to Return to Unrelinquished Domicile (Form
1-191). Accordingly, we shall grant respondent's motion to reopen the
proceedings and remand the record to the immigration judge for further
proceedings consistent with the above opinion.

ORDER: The motion to reopen the proceedings is granted.
FURTHER ORDER: The record is remanded to the immigration
judge for further proceedings consistent with the foregoing opinion. If
discretionary relief is granted by the immigration judge, the outstanding order of deportation shall be withdrawn.

51

